DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-30 responded on February 28, 2022 are pending,  claims 7, 11 and 21-22 are amended.
Response to Arguments
Applicant’s arguments, see pg. 9-10, filed February 28, 2022, with respect to the rejection(s) of claim(s) 7, 11-13, 21, and 22 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments, see pg. 9-10, filed February 28, 2022, with respect to the rejection(s) of claim(s) 1 and 28-30 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued "receiving a downlink control message that schedules resources for transmitting repetitions of an uplink channel transmission [and] identifying from the downlink control message a sounding reference signal resource indicator" without any link between "a sounding reference signal resource indicator" and "repetitions of an uplink channel transmission". Takeda discloses a DCI with repetition factor and SRS resource indicator in Fig. 1 and [0053]. There is no further limitation recited in the claim to "link" with "a sounding reference signal resource indicator" and "repetitions of an uplink channel transmission" for receiving and identifying. Lee discloses the network may trigger repetition transmission of an SRS through one DCI. At least one of information regarding the number of SRS repetitions, a TTI/slot/symbol in which SRS transmission is started, a TTI/slot/symbol in which SRS transmission is terminated (i.e. according to an sounding reference signal resources), a length to be repeated from an SRS transmission start timing, or SRS transmission bandwidth may be predefined or may be configured/indicated through a higher/physical layer signal in [0141]. It is not clear if the first and second SRS can refer to the repeated SRS. 
Applicant also argued the office action cited two embodiments of Takeda. In [0079] of Takeda discloses the second embodiment may be applied together with the DCI format configuration ( size adjustment, and the like) described according to the first embodiment. Therefore, the embodiment could be applied together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 21-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0345305 A1, hereinafter "Takeda") in view of Lee et al. (US 2019/0313436 A1, hereinafter "Lee").
Regarding claim 1, Takeda discloses a method for wireless communications at a user equipment (UE), the method comprising:
receiving a downlink control message that schedules resources for transmitting repetitions of an uplink channel transmission (Takeda, [0009] UE receives downlink control message as Fig. 1-2 with PUSCH repetition factor that should be dynamically indicated by the DCI Configurable size for URLLC);
identifying from the downlink control message a sounding reference signal resource indicator (Takeda, [0053, 57] identify the field of Fig. 1 possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC);
determining a plurality of sounding reference signal resources based at least in part on the sounding reference signal resource indicator (Takeda, [0080-84] determine Possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC); and
Takeda discloses the transmission and reception processing based on DCI  [0078] but does not explicitly disclose transmitting the repetitions of the uplink channel transmission, wherein the transmitting comprises transmitting a first of the repetitions according to a first sounding reference signal resource of the plurality of sounding reference signal resources and transmitting a second of the repetitions according to a second sounding reference signal resource of the plurality of sounding reference signal resources.
Lee from the same field of endeavor discloses transmitting the repetitions of the uplink channel transmission, wherein the transmitting comprises transmitting a first of the repetitions according to a first sounding reference signal resource of the plurality of sounding reference signal resources (Lee, [0141] the network may trigger repetition transmission of an SRS through one DCI, at least one of information regarding the number of SRS repetitions, a TTI/slot/symbol in which SRS transmission is started, a TTI/slot/symbol in which SRS transmission is terminated, a length to be repeated from an SRS transmission start timing, or SRS transmission bandwidth may be predefined or may be configured/indicated through a higher/physical layer signal) and transmitting a second of the repetitions according to a second sounding reference signal resource of the plurality of sounding reference signal resources (Lee, [0131, 0141] In the case of dynamic scheduling-based repetition, the eNB may adjust the number of repetitions; the network may trigger repetition transmission of an SRS through one DCI, at least one of information regarding the number of SRS repetitions, a TTI/slot/symbol in which SRS transmission is started, a TTI/slot/symbol in which SRS transmission is terminated, a length to be repeated from an SRS transmission start timing, or SRS transmission bandwidth may be predefined or may be configured/indicated through a higher/physical layer signal).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Takeda and repetition disclosed by Lee with a motivation to make this modification in order to improve UL channel estimation performance (Lee, [0131]).
Regarding claim 2, Takeda discloses wherein each of the plurality of sounding reference signal resources corresponds to a respective spatial resource (Takeda [0146, 0213] control section control mapping with "spatial relation", "spatial domain filter", "phase rotation", "antenna port", "antenna port group", "layer", "number of layers", "rank", "resource", "resource set", "resource group", "beam", "beam width", "beam angle", "antenna", "antenna element", and "panel" may be used interchangeably) (Lee, [0160] repetition transmission may be mapped onto preallocated resources for SPS transmission).
Regarding claim 3, Takeda discloses further comprising: receiving a configuration configuring the UE to interpret sounding reference signal resource indicators for uplink transmission repetitions (Takeda, [0009] UE receives downlink control message as Fig. 1-2 with PUSCH repetition factor that should be dynamically indicated by the DCI Configurable size for URLLC).
Regarding claim 5, Takeda discloses receiving an indication of a repetition factor, the repetition factor corresponding to a quantity of repetitions of the uplink channel transmission (Takeda, [0053] Fig. 1-2 showing repetition factor field with configurable indicator).
Regarding claim 6, Takeda does not explicitly disclose interpreting the repetition factor to indicate a respective quantity of repetitions of the uplink channel transmission for different ones of the plurality of sounding reference signal resources.
Lee from the same field of endeavor discloses interpreting the repetition factor to indicate a respective quantity of repetitions of the uplink channel transmission for different ones of the plurality of sounding reference signal resources  (Lee, [0131, 0141] In the case of dynamic scheduling-based repetition, the eNB may adjust the number of repetitions; the network may trigger repetition transmission of an SRS through one DCI, at least one of information regarding the number of SRS repetitions, a TTI/slot/symbol in which SRS transmission is started, a TTI/slot/symbol in which SRS transmission is terminated, a length to be repeated from an SRS transmission start timing, or SRS transmission bandwidth may be predefined or may be configured/indicated through a higher/physical layer signal).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified downlink control information disclosed by Takeda and repetition disclosed by Lee with a motivation to make this modification in order to improve UL channel estimation performance (Lee, [0131]).
Regarding claim 10, Takeda discloses receiving control signaling indicating a configuration for mapping sounding reference signal resources to the repetitions of the uplink channel transmission (Takeda, [0080-84] determine Possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC).
Regarding claim 21, Takeda discloses mapping each of the repetitions of the uplink channel transmission to different resources in the time domain (Takeda, Fig. 1 with configurable time domain assignment).  
Regarding claim 22, Takeda discloses mapping each of the repetitions of the uplink channel transmission to the same resources in the frequency domain (Takeda, Fig. 1 with fixed frequency hopping). 
Regarding claim 23, Takeda discloses wherein the uplink channel transmission
comprises a single transport block (Takeda, Fig. 2  x consecutive RBs is a unit of Type l resource allocation, which is configurable or fixed for each BW and/or for
each transmission duration, i.e., TTI).
	Regarding claim 24, Takeda discloses wherein the spatial resource corresponds to a beam, a precoder, a panel, or a combination thereof (Takeda, [0131] using digital beam forming (for example, precoding), analog beam forming (for example, phase rotation)).
Regarding claim 25, Takeda discloses wherein determining the plurality of sounding reference signal resources is based at least in part on the UE being configured for non-codebook-based uplink communication (Takeda, [0030] specific DCI for physical uplink shared channel (PUSCH) transmission (i.e. non- code-book based) for URLLC).
Regarding claim 26, Takeda discloses wherein determining the plurality of sounding reference signal resources is based at least in part on the UE being configured for codebook- based uplink communication (Takeda, [0058] specific DCI for PUCCH transmission (i.e. codebook based) for URLLC).	
Regarding claims 28-30, these claims recite " apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to" and "non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to" (Takeda, Fig. 8 [0210]) perform similar steps as recited by the method of claim 1, thus are rejected with the same rationale applied against claim 1 as presented above.	
Claims 4, 8-9, 11-16, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2021/0345305 A1, hereinafter "Takeda") in view of Lee et al. (US 2019/0313436 A1, hereinafter "Lee") as applied to claim above, and further in view of NTT DOCOMO et al. (3GPP TSG RAN WG1 #97, R1-1906225, hereinafter "NTT") .
Regarding claim 4, Takeda discloses the non-codebook sounding reference signal resource indicator table based at least in part on a maximum quantity of spatial layers supported by the UE and a quantity of configured sounding reference signal resources and the sounding reference signal resource indicator (Takeda, [0071-73]Fig. 3-4 showing an example of MCS table for PDSCH, some of the items associated with the MCS Index may be removed, or a different item may be added, the MCS index in a range of from 29 to 31 may correspond to non-adaptive retransmission) but does not explicitly disclose  wherein determining the plurality of sounding reference signal resources comprises: identifying a non-codebook sounding reference signal resource indicator table based at least in part on a maximum quantity of spatial layers supported by the UE; and identifying a field of the non-codebook sounding reference signal resource indicator table based at least in part on a quantity of configured sounding reference signal resources.
NTT from the same field of endeavor discloses wherein determining the plurality of sounding reference signal resources comprises: identifying a non-codebook sounding reference signal resource indicator table based at least in part on a maximum quantity of spatial layers supported by the UE (NTT, pg. 1 The agreed ID (not excluding to reuse existing ID) for a panel can be used for panel-selection-based transmission of PUSCH, PUCCH and SRS, among multiple activated panels); and
identifying a field of the non-codebook sounding reference signal resource indicator table based at least in part on a quantity of configured sounding reference signal resources and the sounding reference signal resource indicator, wherein the field indicates the plurality of sounding reference signal resources (NTT, pg. 8 determine default spatial relation info for SRS/PUCCH. In Rel. 15 beam management, DL/UL beam selection has great flexibility, and the beam indication of each physical channel, e.g. PDCCH/PDSCH/SRS/PUCCH, is configured independently).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).	
Regarding claim 8, Takeda discloses mapping sounding reference signal resources to a respective one of the repetitions of the uplink channel transmission in a first sub-sequence of the repetitions of the uplink channel transmission; and mapping sounding reference signal resources to a respective one of the repetitions of the uplink channel transmission in a second sub-sequence of the repetitions of the uplink channel transmission (Takeda, [0146] The control section 210 may control signal generation, mapping, control transmission/reception, measurement, and the like using the transmitting/receiving section 220 and the transmission/reception antenna 230. The control section 210 may generate data, control information, a sequence, and the like to be transmitted as a signal, and may transfer the data, the control information, the sequence).
Takeda discloses mapping in general, but does not explicitly discloses mapping at least one of the plurality of sounding reference signal resources to a respective one of the repetitions of the uplink channel transmission in a second sub-sequence of the repetitions of the uplink channel transmission.  
NTT from the same field of endeavor discloses mapping each of the plurality of sounding reference signal resources to a respective one of the repetitions of the uplink channel transmission in a first sub-sequence of the repetitions of the uplink channel transmission; and mapping at least one of the plurality of sounding reference signal resources to a respective one of the repetitions of the uplink channel transmission in a second sub-sequence of the repetitions of the uplink channel transmission (NTT, sec 4.1 Spatial relation across PUCCH repetitions should be supported. Further study is needed on how to indicate/configure the Spatialrelationinfo for PUCCH for HARQ-ACK transmission to each TRP (or to each repetition). For example, Spatialrelationinfo for PUCCH transmission for each TRP (for each repetition) can be configured by RRC signaling. Regardless of which PUCCH resource is determined by the PUCCH resource indicator (PRI) indicated in the DCI and/or CCE index of the PDCCH, the configured sequence of Spatialrelationinfo is applied across repetitions. Therefore, as shown in Table 4-1, for each set of PUCCH repetitions, same PUCCH resource can be indicated by PRI, but spatialrelationinfo is different cross repetitions which is semi-statically fixed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).	
Regarding claim 9, Takeda discloses mapping sounding reference signal resources to at least two of the repetitions of the uplink channel transmission in a sub-sequence of the repetitions of the uplink channel transmission; and mapping sounding reference signal resources to at least two of the repetitions of the uplink channel transmission in sub-sequence of the repetitions of the uplink channel transmission (Takeda, [0146] The control section 210 may control signal generation, mapping, control transmission/reception, measurement, and the like using the transmitting/receiving section 220 and the transmission/reception antenna 230. The control section 210 may generate data, control information, a sequence, and the like to be transmitted as a signal, and may transfer the data, the control information, the sequence).
Takeda discloses mapping in general, but does not explicitly disclose mapping a second of the plurality of sounding reference signal resources to at least two of the repetitions of the uplink channel transmission in a second sub- sequence of the repetitions of the uplink channel transmission. 
NTT from the same field of endeavor discloses mapping a first of the plurality of sounding reference signal resources to at least two of the repetitions of the uplink channel transmission in a first sub-sequence of the repetitions of the uplink channel transmission; and mapping a second of the plurality of sounding reference signal resources to at least two of the repetitions of the uplink channel transmission in a second sub- sequence of the repetitions of the uplink channel transmission (NTT, sec 4.1 Spatial relation across PUCCH repetitions should be supported. Further study is needed on how to indicate/configure the Spatialrelationinfo for PUCCH for HARQ-ACK transmission to each TRP (or to each repetition). For example, Spatialrelationinfo for PUCCH transmission for each TRP (for each repetition) can be configured by RRC signaling. Regardless of which PUCCH resource is determined by the PUCCH resource indicator (PRI) indicated in the DCI and/or CCE index of the PDCCH, the configured sequence of Spatialrelationinfo is applied across repetitions. Therefore, as shown in Table 4-1, for each set of PUCCH repetitions, same PUCCH resource can be indicated by PRI, but spatialrelationinfo is different cross repetitions which is semi-statically fixed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).	
Regarding claim 11, Takeda discloses identifying that one of the repetitions of the uplink channel transmission overlaps a transmission boundary in a time domain (Takeda, [0088] UE may determine the PDCCH monitoring occasion is at a specific position in a slot, DCI received during the occasion is for URLLC. Further, the UE may use, when the PDCCH monitoring occasion is at the beginning of the slot); mapping repetitions of the uplink channel transmission that precedes the transmission boundary to a first of the plurality of sounding reference signal resources; and mapping repetitions of the uplink channel transmission that follows the transmission boundary to a second of the plurality of sounding reference signal resources (Takeda, [0146] The control section 210 may control signal generation, mapping, control transmission/reception, measurement, and the like using the transmitting/receiving section 220 and the transmission/reception antenna 230. The control section 210 may generate data, control information, a sequence, and the like to be transmitted as a signal, and may transfer the data, the control information, the sequence).
Takeda discloses mapping in general, but does not explicitly discloses mapping a portion of the one of the repetitions of the uplink channel transmission that follows the transmission boundary to a second of the plurality of sounding reference signal resources. 
NTT from the same field of endeavor discloses mapping a portion of the one of the repetitions of the uplink channel transmission that precedes the transmission boundary to a first of the plurality of sounding reference signal resources; and mapping a portion of the one of the repetitions of the uplink channel transmission that follows the transmission boundary to a second of the plurality of sounding reference signal resources (NTT, sec 4.1 Spatial relation across PUCCH repetitions should be supported. Further study is needed on how to indicate/configure the Spatialrelationinfo for PUCCH for HARQ-ACK transmission to each TRP (or to each repetition). For example, Spatialrelationinfo for PUCCH transmission for each TRP (for each repetition) can be configured by RRC signaling. Regardless of which PUCCH resource is determined by the PUCCH resource indicator (PRI) indicated in the DCI and/or CCE index of the PDCCH, the configured sequence of Spatialrelationinfo is applied across repetitions. Therefore, as shown in Table 4-1, for each set of PUCCH repetitions, same PUCCH resource can be indicated by PRI, but spatialrelationinfo is different cross repetitions which is semi-statically fixed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Regarding claim 12, Takeda does not explicitly disclose wherein the first of the plurality of sounding reference signal resources is different from the second of the plurality of sounding reference signal resources.
NTT from the same field of endeavor discloses	wherein the first of the plurality of sounding reference signal resources is different from the second of the plurality of sounding reference signal resources (NTT, pg. 1 For UL beam management latency and overhead reduction, support MAC CE based spatial relation update for aperiodic SRS per resource level).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Regarding claim 13, Takeda does not explicitly disclose wherein the first of the plurality of sounding reference signal resources is the same as the second of the plurality of sounding reference signal resources.
NTT from the same field of endeavor discloses	wherein the first of the plurality of sounding reference signal resources is the same as the second of the plurality of sounding reference signal resources (NTT, pg. 1 For UL beam management latency and overhead reduction, support MAC CE based spatial relation update for aperiodic SRS per resource level).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Regarding claim 14, Takeda discloses identifying from the downlink control message a second sounding reference signal resource indicator (Takeda, [0053, 57] identify the field of Fig. 1 possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC);
determining a second plurality of sounding reference signal resources based at  least in part on the sounding reference signal resource indicator (Takeda, [0080-84] determine Possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC);
mapping the repetitions to at least two of the plurality of sounding reference signal resources (Takeda, [0146] The control section 210 may control signal generation, mapping, control transmission/reception, measurement, and the like using the transmitting/receiving section 220 and the transmission/reception antenna 230. The control section 210 may generate data, control information, a sequence, and the like to be transmitted as a signal, and may transfer the data, the control information, the sequence).
Takeda discloses mapping in general, but does not explicitly disclose mapping the second of the repetitions to at least two of the plurality of sounding reference signal resources; and mapping a third of the repetitions to at least two of the second plurality of sounding reference signal resources.
NTT from the same field of endeavor discloses mapping the first of the repetitions to at least two of the plurality of sounding reference signal resources; mapping the second of the repetitions to at least two of the plurality of sounding reference signal resources; and mapping a third of the repetitions to at least two of the second plurality of sounding reference signal resources (NTT, sec 4.1 Spatial relation across PUCCH repetitions should be supported. Further study is needed on how to indicate/configure the Spatialrelationinfo for PUCCH for HARQ-ACK transmission to each TRP (or to each repetition). For example, Spatialrelationinfo for PUCCH transmission for each TRP (for each repetition) can be configured by RRC signaling. Regardless of which PUCCH resource is determined by the PUCCH resource indicator (PRI) indicated in the DCI and/or CCE index of the PDCCH, the configured sequence of Spatialrelationinfo is applied across repetitions. Therefore, as shown in Table 4-1, for each set of PUCCH repetitions, same PUCCH resource can be indicated by PRI, but spatialrelationinfo is different cross repetitions which is semi-statically fixed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Regarding claim 15, Takeda discloses transmitting the first of the repetitions comprises transmitting over a first plurality of spatial layers (Takeda, [0071-73]Fig. 3-4 showing an example of MCS table for PDSCH, some of the items associated with the MCS Index may be removed, or a different item may be added, the MCS index in a range of from 29 to 31 may correspond to non-adaptive retransmission) but does not explicitly disclose transmitting the third of the repetitions comprises transmitting over a second plurality of spatial layers. 
NTT from the same field of endeavor discloses transmitting the third of the repetitions comprises transmitting over a second plurality of spatial layers (NTT, pg. 8 determine default spatial relation info for SRS/PUCCH. In Rel. 15 beam management, DL/UL beam selection has great flexibility, and the beam indication of each physical channel, e.g. PDCCH/PDSCH/SRS/PUCCH, is configured independently).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).	
Regarding claim 16, Takeda discloses identifying from the downlink control message a redundancy version indicator (Takeda, [0053, 57] identify the RV field of Fig. 1 possible UL DCI for URLLC with SRS resource indicator for Configurable size for UL DCI for URLLC) and mapping information in general but does not explicitly disclose mapping the repetitions of the uplink channel transmission to the plurality of
sounding reference signal resources based at least in part on jointly decoding the sounding reference signal resource indicator and the redundancy version indicator.
 NTT from the same field of endeavor discloses mapping the repetitions of the uplink channel transmission to the plurality of sounding reference signal resources based at least in part on jointly decoding the sounding reference signal resource indicator and the redundancy version indicator (NTT, pg. 13 Both should be supported for PUSCH repetition. For dynamic grant PUSCH, the same solution for PDSCH repetition as presented in Section 3.1.1 should be enabled. For configured grant PUSCH, precoder/SRI-cycling across repetitions should also be supported. Note that RV sequences of {0, 0, 0, 0} and {0, 3, 0, 3} are already supported for configured grant PUSCH in Rel.15).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).	
Regarding claim 20, Takeda discloses mapping the repetitions to sounding reference signal resources (Takeda, [0146] The control section 210 may control signal generation, mapping, control  transmission/reception, measurement, and the like using the transmitting/receiving section 220 and the transmission/reception antenna 230. The control section 210 may generate data, control information, a sequence, and the like to be transmitted as a signal, and may transfer the data, the control information, the sequence).
Takeda discloses mapping in general, but does not explicitly disclose mapping a second transmit precoding matrix to a second of the plurality of sounding reference signal resources.
NTT from the same field of endeavor discloses mapping a first transmit precoding matrix to a first of the plurality of sounding reference signal resources; and mapping a second transmit precoding matrix to a second of the plurality of sounding reference signal resources (NTT, sec 4.1 Spatial relation across PUCCH repetitions should be supported. Further study is needed on how to indicate/configure the Spatialrelationinfo for PUCCH for HARQ-ACK transmission to each TRP (or to each repetition). For example, Spatialrelationinfo for PUCCH transmission for each TRP (for each repetition) can be configured by RRC signaling. Regardless of which PUCCH resource is determined by the PUCCH resource indicator (PRI) indicated in the DCI and/or CCE index of the PDCCH, the configured sequence of Spatialrelationinfo is applied across repetitions. Therefore, as shown in Table 4-1, for each set of PUCCH repetitions, same PUCCH resource can be indicated by PRI, but spatialrelationinfo is different cross repetitions which is semi-statically fixed).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Regarding claim 27, Takeda does not explicitly discloses wherein the transmission of each of the repetitions of the uplink channel transmission corresponds to a single spatial layer transmission.
NTT from the same field of endeavor discloses wherein the transmission of each of the repetitions of the uplink channel transmission corresponds to a single spatial layer transmission (NTT, pg. 7 update/indication of a single spatial relation per group of PUCCH is supported by using one MAC CE - As a starting point, the group should correspond to all the PUCCHs in a BWP when a single active spatial relation is applied before and after activation).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of NTT’s system for PUCCH transmission over multiple TRPs into Takeda’s Downlink control information as modified by Lee with a motivation to make this modification in order to support reliability improvement (NTT, pg. 12).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims  7 potentially allowable over the prior of record, Takeda et al. (US 2021/0345305 A1, hereinafter "Takeda") in view of Lee et al. (US 2019/0313436 A1, hereinafter "Lee") as applied to claim above, and further in view of NTT DOCOMO et al. (3GPP TSG RAN WG1 #97, R1-1906225, hereinafter "NTT"). Prior art fails to teach alone or in combination  "identifying that the repetition factor exceeds the quantity of sounding reference signal resources in the determined plurality of sounding reference signal resources; and transmitting at least two of the repetitions of the uplink channel transmission with a same one of the plurality of sounding reference signal resources".
Claims  17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims  17-19 potentially allowable over the prior of record, Takeda et al. (US 2021/0345305 A1, hereinafter "Takeda") in view of Lee et al. (US 2019/0313436 A1, hereinafter "Lee") as applied to claim above, and further in view of NTT DOCOMO et al. (3GPP TSG RAN WG1 #97, R1-1906225, hereinafter "NTT"). Prior art fails to teach alone or in combination  "receiving a configuration for mapping single-bit sounding reference signal resource indicators to sounding reference signal resources indicated by two-bit sounding reference signal resource indicators" and "wherein the UE is configured for codebook-based uplink communication and the sounding reference signal resource indicator comprises a two bit indication".
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415